In an action to recover moneys payable to plaintiff for the support of two children, pursuant to a separation agreement executed by the parties prior to the time that they were divorced, the defendant, as limited by his brief, appeals from so much of a judgment of the Supreme Court, Nassau County, entered May 19, 1961 upon the decision of the court, after a nonjury trial, as was in favor of plaintiff on her cause of action. Judgment, insofar as appealed from, afSrmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.